WILHOIT, Judge,
concurring.
I concur in the majority opinion only because it does not dismiss the instant appeal and because we are giving the bar this notice of the hypertechnical interpretation we plan to give to CR 75.01. Inasmuch as CR 75.07(1) requires the clerk to certify the entire record anyway, it seems to me that a designation such as we have here obviously means that the entire transcript of evidence is designated. One need only look at the number of appeals filed in this Court in which all of the stenographically reported *444evidence is included in the record sent to us on the basis of the very designation used here. The practice of law is difficult enough without the courts laying “booby traps” where the substantial rights of no party are involved and no prejudice results.
Even though CR 1 no longer requires it, I still believe the rules of procedure should be construed to secure the just, speedy, and inexpensive determination of every action, not to avoid a determination by strict construction when no party will be prejudiced by a less strict construction of the rules.
HOWARD, J., joins in this opinion.